BIGGS, J.
The St. Louis Bier Brauer IJnterstutzungs Yerein is a voluntary benevolent association. Its chief purpose is to establish and maintain a sick and death benefit fund. The constitution of the order provides that upon the death of a member in good standing three hundred dollars shall be paid to the “relatives or heirs” of the deceased member. Paragraph two of the constitution undertakes to define the phrase “relatives and heirs.” It reads “as relatives or heirs shall be regarded: the wife, children, parents, and sisters and brothers or persons who are entitled thereto by reason of a will,” etc. It is conceded that Henry Ringwald was a member of the order in good standing at the time of his death. He left surviving him his widow Barbara Ringwald and two daughters, Isabella and Sophia Pliemann. The widow claimed the entire amount due from the order, and the two daughters contended that each of them was entitled to an equal share with her. Sophia assigned her claim to Isabella, and the latter brought the present suit in which the widow was made a party, praying for a decree or judgment against the officers of the society for the sum of two hundred dollars. The trustees of the company answered that they had theretofore paid to the widow one-third of the amount, and asked leave to pay the balance into court and be discharged. Barbara Ringwald answered that under the foregoing section of the constitution of the society she was entitled to all the fund. There was no dispute as to the facts. The cause was submitted to the court and the finding was for the plaintiffs. The defendants have appealed.
The judgment of the circuit.court is right. Hnder the constitution of the order the money was to be paid to the *286“heirs” of the deceased member, and under it the widow and the daughter of Ringwald are his heirs. At common law the person appointed by law to succeed the real estate of the deceased is regarded as the heir in the primary sense of that word. Under this rule the daughters only would be heirs as they would take the real estate of their ancestor. But under our statute the word “heirs” as applied to personalty should be held to mean those who are entitled to it under the statute of distributions, in case of intestacy. This would include the widow, which makes her an heir at law in a limited sense. Thus both under the statute and the laws of the order the widow and the daughters were the heirs of Ringwald, and they were equally entitled to the fund. This was the view adopted by the trial court and its judgment will be affirmed.
All concur.